UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6395


STEVEN LOUIS BARNES,

                       Plaintiff – Appellant,

          v.

ATTORNEY GREGORY WILLIAM SEIGLER,

                       Defendant – Appellee,

          and

LT. MARK HOWARD,

                       Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      Margaret B. Seymour, Chief
District Judge. (5:11-cv-01156-MBS-KDW)


Submitted:   April 26, 2012                     Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Louis Barnes, Appellant Pro Se. Desa Ann Rice Ballard,
Harvey MacClure Watson, III, DESA BALLARD, PA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven      Louis     Barnes          seeks   to     appeal    the       district

court’s   order       accepting    the   recommendation            of     the    magistrate

judge and dismissing his claims against the Appellee Gregory

William   Seigler       without    prejudice.             This    court    may       exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain     interlocutory         and       collateral      orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                       The order Barnes seeks

to    appeal     is     neither    a     final        order       nor     an    appealable

interlocutory or collateral order.                    Accordingly, we dismiss the

appeal for lack of jurisdiction and deny Barnes’ motion to amend

his notice of appeal.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the    court    and        argument      would    not       aid   the

decisional process.



                                                                                 DISMISSED




                                              2